Title: Notes on Conversation with O. Wolcott on 6th Art. of Treaty with Britain, December 1799
From: Adams, John
To: 



Dec. 1799

Notes of the President on some observations made to him by the Secretary of the Treasury upon the measures proper to be taken for obtaining an explanation of the 6th article of the Treaty with Britain
Page 2d. Line 18th &c. A special commission is proposed. The President understood it to be the unanimous opinion of the heads of department, that no special commission would be necessary. A nomination to the Senate will be necessary to a special commission. The full powers, possessed by Mr. King, are supposed to be sufficient.
Page 3d. The concession proposed in this page, the President fears and indeed believes, is too well founded, but the facts should be well considered, and be capable of being made certain, before such an admission is made by the President’s orders.
Page 13th. Although neither nation has been brought to admit, that they were chargeable with the first infraction, yet no American can forget the carrying off the negroes.
Page 17th. It may not be very material, but the acknowledgment of independence, at the treaty of peace, may fairly imply more than is contended for in the second paragraph of this page, against the authority, validity and effect of the acts and declarations of the British during the War.
Page 19th. I cannot see any distinction in favor of officers civil or military or naval. They are no more bound by obligations of allegiance, than any other subjects. I cannot agree to the sentiment at the bottom of this page.
Page 20th. I cannot agree that the obligations of allegiance and patriotism are or can be ever inconsistant or irreconcileable. Nor can I admit a supposition which seems to be here implied viz that the revolution or American war, as it was called, had for its object the division of an empire. This will require so long an investigation and so many distinctions and restrictions, that the whole of this must be expunged.
Page 21st. We can never consistently admit, that the acts and declarations of Britain were of any legal value at all, not even within the sphere of their influence.
Page 21st. Sect. 5th The President has no controul over the opinions of judges. They are as independent as he is. Their judgments in courts must be executed. The President however is very much dissatisfied with this passage, and fears that wrong will be done in consequence of it. But he sees no possibility of avoiding it.
Page 23d. It is too liberal on the part of the United States to admit, that acts of confiscation, passed during the war, shall be considered as having been annulled in respect to debts by the treaty of peace. The President is however embarrassed by the opinion of the judges, and will not differ from the heads of department upon this point—but would rather, if it is possible, that the point should be left to the board, to be appointed, than that a formal acknowledgment should be made by government.
Page 32. The President doubts the expediency of the declaration at the close of the page. It is or may be thought an ostentation of candor without end, effect or utility. Perhaps a total silence on this head is sufficient, after what has been said in the speech to Congress upon this subject
